Citation Nr: 0829320	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-09 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO found that the veteran had not submitted new and 
material evidence to reopen his claim, which had last been 
denied by the Seattle, Washington, RO in June 1985.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in February 2008.  A 
transcript is of record.

The issue of entitlement to service connection for PTSD is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Seattle RO 
in June 1985.

2.  The June 1985 rating action was not appealed, and hence 
was final on the evidence of record at that time.

3.  Evidence submitted since the June 1985 rating decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for PTSD has been submitted.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, which is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2005 and August 2005, VA sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the December 2005 rating 
decision, December 2006 SOC, and May 2007 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.


In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the August 2005 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Facts, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 
Vet. App. 128 (1997).

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A June 1985 rating 
decision denied service connection for PTSD.  In April 2005 
the veteran requested that his claim be reopened.

Summarizing the evidence of record at the time of the June 
1985 rating decision, the service treatment records show that 
in October 1972 the veteran had a psychiatric consultation 
because of an inability to express or relieve anxiety he was 
having as his wife was leaving him.  At an April 1973 medical 
examination, the veteran was found to be normal 
psychologically.

The veteran's wife, J.N., wrote in January 1985 that she had 
known the veteran for ten years and had been married to him 
for six years.  Ms. N wrote that the veteran had had 
approximately 65 jobs over the years because of his 
difficulty in keeping a job.  She also wrote that the veteran 
had difficulty showing his feelings towards their family and 
that he was generally only able to express negative feelings.  
The veteran would also suffer from periods of deep 
depression, rarely spoke of his experiences in Vietnam, and 
periodically had nightmares.

In February 1985 the veteran wrote that during his 1968-1969 
tour in Vietnam he was driving a truck and accidentally 
backed over a Vietnamese child.  He said he received an 
Article 15 punishment as a result of that incident, and he 
wrote that he was so upset that he could not remember the 
disciplinary proceedings.  He also described an incident 
where he thought he was going to be killed in a friendly fire 
incident from a jet aircraft and another in which he was on 
patrol and his unit came to be under siege from a Viet Cong 
unit, eventually forcing them to sustain casualties while 
taking an airfield.  He said that during his second tour in 
Vietnam he was a passenger in helicopters from which he 
witnessed Vietnamese on the ground being killed.  He reported 
having flashbacks, particularly when he would hear and see 
helicopters.  

C.E. wrote in March 1985 that he met the veteran in 1963 and 
enlisted with him in September 1967.  Mr. E noticed "drastic 
change" in the veteran after he went to Vietnam.  After the 
veteran was discharged, he and Mr. E were roommates and the 
veteran had difficulty finding and keeping work, got upset 
easily, was hyperactive, and always carried a survival knife 
with him.  Mr. E wrote that the veteran continued to get 
upset easily, was depressed, and that his health was 
worsening.

The veteran had a VA Examination in April 1985 at which he 
described the incident discussed above when he backed over 
the Vietnamese child and said that he could not remember 
things that happened to him for three months afterwards.  The 
veteran described seeing a fair amount of enemy fire but the 
physician felt that he gave no indication of anxiety or 
trauma and had not suffered a psychological breakdown.  The 
veteran described having a startle response and sensitivity 
to noises that sounded like gunfire.  The physician opined 
that PTSD was not found.

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, the veteran 
began counseling at a Vet Center in October 2001.  This 
included individual and couple therapy as well as 
participation in PTSD group counseling.  At April 2002 
therapy it was noted that the veteran exhibited PTSD 
symptoms, was pushing the memories of combat away from 
conscious memory, and that he appeared to react in an 
unhealthy manner when under stress, which could be the result 
of "stuffing" his memories.  In October 2004, 22 months 
after his last treatment, the veteran contacted his Vet 
Center therapist.  The veteran had recently lost a job and 
the therapist wrote that he presented with "intense raging 
mood and affect."  The therapist continued that the veteran 
appeared to use the thought process developed in Vietnam and 
redirected his thoughts to self care.

The veteran had a VA psychological assessment for a 
residential PTSD program in March 2005 at which he said that 
he had taken care of the nightmare and anger issues he had 
after returning from Vietnam.  However, the veteran was 
entering treatment to deal with PTSD issues and symptoms that 
distressed him.  At an evaluation with a psychiatrist the 
veteran said that he would "bury" his nightmares and 
daytime thoughts of Vietnam, that he had trouble controlling 
his temper, did not like being around a lot of people, kept 
his drapes closed, went shopping at night to avoid people, 
was bothered by helicopter noises, and was easily awoken from 
sleep.  The veteran was diagnosed with PTSD and was admitted 
to the residential program.  The veteran was in the program 
for approximately six weeks and reported learning new skills 
to deal with anger and interact with others in an appropriate 
manner.  When the veteran was discharged from the program he 
still carried a diagnosis of PTSD and had a GAF score of 55.

In an August 2005 statement the veteran wrote that the 
incident involving the truck occurred approximately five 
months into his tour, just before he was scheduled to go on 
R&R in Australia.  The record shows that the veteran's tour 
was from March 1968 to March 1969.  In July 2006 the veteran 
wrote that it occurred in June, July or August, 1968.

The veteran testified at his February 2008 hearing that in 
September or October 1968 an ammunition dump was hit at Ban 
Me Thuot, where he was serving in Vietnam, and he was sent 
out with a fellow soldier named [redacted] to check the lines.  
They found a burn section 150 feet behind the ammunition 
dump, and as they were tying pieces of wire together the dump 
was exploding.  He also testified that the incident when he 
accidentally backed over a child was in September 1968.  The 
veteran was dumping garbage from the kitchen mess hall, and 
the child climbed onto the truck as he backed up without a 
ground guide.  The veteran's personnel file contains an 
Article 15 punishment dated in 1971, and the veteran 
testified that he believes it is related to the 1968 truck 
incident.

The Board finds that the evidence received since the June 
1985 denial of the claim is relevant to and probative of the 
issue as to whether the veteran has service-connected PTSD.  
Taking this evidence as credible, for the sole purpose of the 
request to reopen, it is found that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  Where there is such evidence, "[t]his 
does not mean that the claim will always be allowed, just 
that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues.  Smith v. Derwinski, 1 Vet. App. 
178, 180 (1991).
.

ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for PTSD, the claim is 
reopened, and to that extent only, the claim is granted.


REMAND

The veteran's service personnel records shows that he was 
awarded the National Defense Service Medal, Vietnam Service 
Medal with two Bronze Service Stars, the Republic of Vietnam 
Campaign Medal, and the Vietnamese Cross of Gallantry with 
Palm.  While these show that he was in the theater of combat, 
they do not show that he actually participated in combat.  
The veteran's Military Occupational Specialty was field 
wireman and aircraft electrician, and his records do not 
indicate that he participated in combat.  Therefore his in-
service stressors must be verified.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  A veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The Board notes that the claims file includes a diagnosis of 
PTSD; however, it is clear that the examiners relied upon the 
veteran's own unverified history as to the existence of 
stressor events to support the diagnosis, as there had been 
no verification that an in-service stressor occurred.

The veteran's claimed stressors are that while serving in 
Vietnam he accidentally backed over a Vietnamese boy while 
backing up a truck without a ground guide in a dump between 
June and September 1968, and that he repaired a wire 150 feet 
from an exploding ammunition dump in September or October 
1968.  The veteran's service personnel records show that at 
this time he was assigned to Battery B, 5th Battalion, 22nd 
Artillery, United States Army, Pacific Command and he 
indicated at the February 1968 hearing that he was stationed 
at Ban Me Thuot.  The record does not show that the RO 
attempted to verify the former incident with the U.S. Army 
and Joint Services Records Research Record Center (JSRRC), 
and it did not have the opportunity to verify the second 
incident because the veteran first reported it to VA during 
his February 2008 hearing.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran to give him another 
opportunity to provide any additional 
specific information he may have 
concerning his claimed stressors.  
Advise him that, if possible, he should 
provide specific locations, names of 
other individuals who were also present 
and witnessed or knew of the incident, 
or who can confirm the veteran's 
proximity to it.  The veteran is 
advised that this information is 
necessary to obtain supportive evidence 
of the alleged stressor events, and 
that he must be as specific as 
possible, because without such details 
an adequate search for verifying 
information cannot be conducted.

2.	Forward a copy of the veteran's 
military personnel records, together 
with the stressor information that has 
been obtained, to the JSRRC for an 
attempt at stressor verification.  Ask 
the JSRRC to provide any additional 
information available regarding the 
veteran's stressors.   If the case is 
not referred to JSRRC, the RO should 
explain in the record why it was not.

3.	Then, review the file and make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was exposed to any in-service 
stressor.  If so, identify the nature 
of the specific stressor or stressors 
independently established by the 
record.  In reaching this 
determination, the RO should address 
any credibility questions raised by the 
record.

4.	If it is determined that that the 
veteran was exposed to an in service 
stressor, afford him a psychiatric 
examination.  All indicated tests and 
studies, including psychological 
examination/testing, if necessary, are 
to be performed.  The claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.

a.	Advise the examiner that only 
those events which have been 
verified may be considered for the 
purpose of determining whether an 
in-service stressor has resulted 
in current psychiatric symptoms, 
and whether the diagnostic 
criteria to support the diagnosis 
of PTSD have been satisfied.

b.	Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed.) of the 
American Psychiatric Association 
(DSM-IV).  To the extent possible, 
the examiner is to reconcile any 
contradictory evidence regarding 
the etiology of any diagnosed 
psychiatric disorder.

c.	If the examiner concludes that the 
veteran has a diagnosis of PTSD, 
the examiner should specifically 
address whether it is at least as 
likely as not (i.e., to a degree 
of probability of at least 50 
percent), or unlikely (i.e., less 
than a 50-50 probability) that the 
veteran has PTSD as a result of 
one or more in-service stressors 
verified by the RO.

d.	Note:  The term "at least as 
likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

5.	After completing the requested action, 
and any additional notification and/or 
development deemed warranted, re-
adjudicate the claim by evaluating all 
evidence obtained after the last SSOC 
was issued.  If the benefit sought on 
appeal remains denied, furnish the 
veteran an appropriate SSOC and allow 
him a reasonable period of time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


